Title: From George Washington to Joseph Reed, 4 December 1779
From: Washington, George
To: Reed, Joseph


        
          Sir
          Head Quarts Morris Town Decembr 4th 1779
        
        I have the honor to inform Your Excellency and the Council—by the conveyance which now offers by Express—that Monday the 20th Instant is appointed for proceeding on the trial of Major Genl Arnold. The Court Martial will sit at the Camp in the vicinity of Morris Town. I have written to Mr Matlack and inform’d him of these circumstances—and I request the favour of Your Excellency to communicate notice of the same—to any Witnesses there may be besides. If there are any in the military line and I am informed of them—I will order their attendance or if there are any under this discription at or in the neighberhood of Philadelphia—who might posibly go from thence before they could receive my orders—Congress I am persuaded, will, upon information of the fact, direct them to attend. I have the honor to be with great respect Your Excellencys Most Obt Servt
        
          Go: Washington
        
      